        Case 3:21-cv-00340-BAJ-RLB       Document 29      07/02/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA

BRADY SMITH                    *                       CIV. A. NO.: 21-CV-00340
                               *
VERSUS                         *
                               *
                               *                       JUDGE: BRIAN A. JACKSON
LOUISIANA STATE UNIVERSITY;    *
THE BOARD OF SUPERVISORS OF    *
LOUISIANA STATE UNIVERSITY;    *
WILLIAM F. TATE IV; THOMAS C.  *                       MAG. JUDGE:
GALLIGAN, JR.; JENNIE STEWART; *                       RICHARD L. BOURGOIS, JR.
DANIEL DELUCA                  *
***********************************************************************************

     UNOPPOSED AND JOINT MOTION AND ORDER FOR STAY
       NOW INTO COURT, through undersigned counsel, come Defendants, Louisiana

State University (“LSU”), The Board of Supervisors of Louisiana State University

(“Board”), Thomas C. Galligan, Jr. (“Galligan”), Jennie Stewart (“Stewart”), and Daniel

Deluca (“Deluca”) (collectively “Defendants”), and Plaintiff, Brady Smith (“Plaintiff” or

“Smith”) who jointly move this Honorable Court for an order staying the captioned matter

from any further proceedings, indefinitely continuing any and all deadlines for responsive

pleadings or any other filings required of any party, until the underlying administrative

proceedings have been exhausted and either Plaintiff or Defendants move this Court to lift

the stay.

       WHEREFORE, Defendants, Louisiana State University (“LSU”), The Board of

Supervisors of Louisiana State University (“Board”), Thomas C. Galligan, Jr. (“Galligan”),
        Case 3:21-cv-00340-BAJ-RLB         Document 29      07/02/21 Page 2 of 10




Jennie Stewart (“Stewart”), and Daniel Deluca (“Deluca”), and Plaintiff, Brady Smith

(“Smith”), pray that this matter be stayed from any further proceeding and that all deadlines

be continued without date, until the underlying administrative proceedings have been

exhausted and either Plaintiff or Defendants move this Court to lift the stay.

                                                  Respectfully submitted,
                                                  KEOGH, COX, & WILSON, LTD.


                                                  By: /s/ Christopher K. Jones
                                                  CHRISTOPHER K. JONES (#28101)
                                                  CATHERINE S. GIERING (#26495)
                                                  701 Main Street
                                                  P.O. Box 1151 (70821)
                                                  Baton Rouge, LA 70802
                                                  Telephone: (225) 383-3796
                                                  Facsimile: (225) 343-2413
                                                  Email: cjones@keoghcox.com
                                                           cgiering@keoghcox.com
                                                  Counsel for Louisiana State University,
                                                  The Board of Supervisors of Louisiana
                                                  State University, Thomas C. Galligan,
                                                  Jr., Jennie Stewart, and Daniel Deluca
        Case 3:21-cv-00340-BAJ-RLB           Document 29      07/02/21 Page 3 of 10




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was filed electronically with the

Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all known

counsel by operation of the court’s electronic filing system. I also certify that, as of the date

of this mailing, there are no manual recipients identified to receive this mailing.

       Baton Rouge, Louisiana, this 2nd day of July, 2021.

                                  /s/ Christopher K. Jones
                                 CHRISTOPHER K. JONES
        Case 3:21-cv-00340-BAJ-RLB       Document 29      07/02/21 Page 4 of 10




                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA

BRADY SMITH                    *                       CIV. A. NO.: 21-CV-00340
                               *
VERSUS                         *
                               *
                               *                       JUDGE: BRIAN A. JACKSON
LOUISIANA STATE UNIVERSITY;    *
THE BOARD OF SUPERVISORS OF    *
LOUISIANA STATE UNIVERSITY;    *
WILLIAM F. TATE IV; THOMAS C.  *                       MAG. JUDGE:
GALLIGAN, JR.; JENNIE STEWART; *                       RICHARD L. BOURGOIS, JR.
DANIEL DELUCA                  *
***********************************************************************************

     MEMORANDUM IN SUPPORT OF UNOPPOSED AND JOINT
             MOTION AND ORDER FOR STAY
       NOW INTO COURT, through undersigned counsel, come Defendants, Louisiana

State University (“LSU”), The Board of Supervisors of Louisiana State University

(“Board”), Thomas C. Galligan, Jr. (“Galligan”), Jennie Stewart (“Stewart”), and Daniel

Deluca (“Deluca”) (collectively “Defendants”), and Plaintiff, Brady Smith (“Plaintiff” or

“Smith”) who jointly move this Honorable Court for an order staying the captioned matter

from any further proceedings, indefinitely continuing any and all deadlines for responsive

pleadings or any other filings required of any party, until the underlying administrative

proceedings have been exhausted and either Plaintiff or Defendants move this Court to lift

the stay.
        Case 3:21-cv-00340-BAJ-RLB         Document 29      07/02/21 Page 5 of 10




   I.      BACKGROUND
        Plaintiff instituted suit on June 10, 2021, seeking injunctive and declaratory relief

as well as damages from Defendants arising out of a matter pending before the LSU Student

Advocacy and Accountability Office due to an alleged violation of the LSU Student Code

of Conduct. (R. Doc. 1). At the time of filing the original Complaint, a hearing had been

scheduled for June 11, 2021, before a University Hearing Panel as overseen by the Student

Advocacy and Accountability Office. (Id.). Due to this timing and based upon the specific

allegations set forth in Plaintiff’s Complaint, Plaintiff simultaneously filed a Motion for

Temporary Restraining Order and Preliminary Injunction (R. Doc. 5), which was denied

by this Court. (R. Doc. 14).

        Plaintiff simultaneously informally requested a continuance of the June 11, 2021,

hearing, to which Defendants agreed.

        A telephone status conference was held on June 17, 2021, before Judge Brian

Jackson. At that time, the instant matter and the continuance were discussed, and Plaintiff

was granted leave to amend his Complaint. Plaintiff filed an Amended Complaint on June

24, 2021. (R. Doc. 23). The Amended Complaint dismissed one of the originally-named

defendants and Plaintiff’s claim for damages. The Amended Complaint also reflected that

the June 11, 2021, administrative hearing before the University Hearing Panel had been

amenably continued. (Id.).
         Case 3:21-cv-00340-BAJ-RLB        Document 29      07/02/21 Page 6 of 10




         The Amended Complaint was served on Defendants on June 30, 2021; therefore,

responsive pleadings are due on July 21, 2021; however, it is known that Defendants will

need an extension of time to adequately prepare its responsive pleadings. In the interim,

the LSU Student Advocacy and Accountability Office re-noticed the underlying

administrative hearing for July 9, 2021, and Plaintiff has been notified of same.

         In light of the timeframe set forth above and in the interest of efficiency and

responsible utilization of judicial resources, the parties have conferred and agreed to a stay

of the captioned litigation, which encompasses an indefinite extension of all applicable

deadlines, until the underlying administrative process has been exhausted and any party

files a motion to lift the stay with this Court. For the reasons set forth below, the parties

jointly move this Court for the relief sought.

   II.      LEGAL STANDARD AND ANALYSIS
   “A stay is not a matter of right, even if irreparable injury might otherwise result.” Nken

v. Holder, 556 U.S. 418, 433, 129 S. Ct. 1749, 1760, 173 L.Ed. 2d 550 (2009) (citing

Virginian R. Co. v. United States, 272 U.S. 658, 672, 47 S. Ct. 222, 71 L.Ed. 463 (1926)).

“It is instead ‘an exercise of judicial discretion,’ and ‘[t]he propriety of its issue is

dependent upon the circumstances of the particular case.’” Id., 556 U.S. at 433, 129 S. Ct.

at 1760 (citing Virginian R. Co., 272 U.S. at 672–673, 47 S. Ct. 222). “The party requesting

a stay bears the burden of showing that the circumstances justify an exercise of that

discretion.” Id., 556 U.S. at 433–34, 129 S. Ct. at 1761 (citations omitted).
        Case 3:21-cv-00340-BAJ-RLB         Document 29      07/02/21 Page 7 of 10




   “The fact that the issuance of a stay is left to the court’s discretion ‘does not mean that

no legal standard governs that discretion.... “[A] motion to [a court’s] discretion is a

motion, not to its inclination, but to its judgment; and its judgment is to be guided by sound

legal principles.”’” Nken, 556 U.S. at 434, 129 S. Ct. at 1761 (citing Martin v. Franklin

Capital Corp., 546 U.S. 132, 139, 126 S. Ct. 704, 163 L.Ed.2d 547 (2005)). The Supreme

Court has described four factors to consider in deciding whether to grant a stay:



       (1) whether the stay applicant has made a strong showing that he is likely to
       succeed on the merits; (2) whether the applicant will be irreparably injured
       absent a stay; (3) whether issuance of the stay will substantially injure the
       other parties interested in the proceeding; and (4) where the public interest
       lies.

Id., 556 U.S. at 434, 129 S. Ct. at 1761 (citing Hilton v. Braunskill, 481 U.S. 770, 776, 107

S. Ct. 2113, 95 L.Ed. 2d 724). “The first two factors of the traditional standard are the most

critical.” Id. As the Supreme Court has explained:


       It is not enough that the chance of success on the merits be “better than
       negligible.” Sofinet v. INS, 188 F.3d 703, 707 (C.A.7 1999) (internal
       quotation marks omitted).... “[M]ore than a mere ‘possibility’ of relief is
       required.” [ (citation omitted).] By the same token, simply showing some
       “possibility of irreparable injury,” Abbassi v. INS, 143 F.3d 513, 514 (C.A.9
       1998), fails to satisfy the second factor. As the Court pointed out earlier this
       Term, the “ ‘possibility’ standard is too lenient.” [Winter v. Natural
       Resources Defense Council, Inc., 555 U.S. 7, 22, 129 S. Ct. 365, 375, 172
       L.Ed. 2d 249 (2008) ].


Id., 556 U.S. at 434–35, 129 S. Ct. at 1761.
        Case 3:21-cv-00340-BAJ-RLB             Document 29   07/02/21 Page 8 of 10




       Here, the circumstances justify an exercise of the Court’s discretion. The instant

matter arises out of administrative proceedings overseen by the LSU Student Advocacy

and Accountability Office. Specifically, Plaintiff alleges several counts regarding the

disciplinary hearing before a University Hearing Panel. Such panel is scheduled to

convene and hear the underlying complaint on July 9, 2021. It is possible that Plaintiff will

be successful at that hearing, resulting in a favorable and positive outcome. If such an

outcome results, this will significantly reduce, if not render entirely moot, Plaintiff’s

allegations and requests for relief in the instant matter. With that in mind, all parties agree

that it would be inefficient and a gross utilization of this Court’s and all parties’ resources

to invest in preparing responsive pleadings (which will be in the form of a dispositive

motion pursuant to Rule 12), briefing the issues raised in the responsive pleadings, and

ruling upon same, only for the issues briefed therein to be resolved. Therefore, all parties

agree upon and join in this motion for a stay of the instant matter, including an indefinite

extension of all deadlines, until the underlying administrative proceedings are exhausted

and a party files a motion to lift the stay.

       No party will be irreparably injured should this Court grant the stay. No party will

be substantially injured should this Court grant the stay. Also, the public interest lies in

the most efficient and judicious utilization of judicial proceedings, and an Order to Stay

this matter is in line with this public interest.
       Case 3:21-cv-00340-BAJ-RLB         Document 29      07/02/21 Page 9 of 10




      Alternatively, if Plaintiff is not successful at the underlying administrative hearing,

after exhausting the appeal rights available to him, he will then be in a position to move

this Court to lift the stay in place. This matter will be in a better posture to proceed

judiciously should such an occasion arise. New deadlines may be ordered by the Court at

such time reflective of necessary time to amend and/or prepare pleadings.

      All parties join in this motion, and there is no opposition to this motion.

                                                 Respectfully submitted,

                                                 KEOGH, COX, & WILSON, LTD.

                                                 By: /s/ Christopher K. Jones
                                                 CHRISTOPHER K. JONES (#28101)
                                                 CATHERINE S. GIERING (#26495)
                                                 701 Main Street
                                                 P.O. Box 1151 (70821)
                                                 Baton Rouge, LA 70802
                                                 Telephone: (225) 383-3796
                                                 Facsimile: (225) 343-2413
                                                 Email: cjones@keoghcox.com
                                                          cgiering@keoghcox.com
                                                 Counsel for Louisiana State University,
                                                 The Board of Supervisors of Louisiana
                                                 State University, Thomas C. Galligan,
                                                 Jr., Jennie Stewart, and Daniel Deluca
       Case 3:21-cv-00340-BAJ-RLB           Document 29       07/02/21 Page 10 of 10




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was filed electronically with the

Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all known

counsel by operation of the court’s electronic filing system. I also certify that, as of the date

of this mailing, there are no manual recipients identified to receive this mailing.

       Baton Rouge, Louisiana, this 2nd day of July, 2021.

                                 /s/ Christopher K. Jones
                                 CHRISTOPHER K. JONES
